                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7     AN PHAN,                                         Case No. 16-cv-07243-BLF
                                   8                    Plaintiff,
                                                                                          JUDGMENT
                                   9             v.

                                  10     AGODA COMPANY PTE. LTD.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court having granted Defendant Agoda Company Pte. Ltd.’s (“Agoda”) motion for

                                  14   summary judgment on the sole claim asserted by Plaintiff An Phan (“Phan”), Judgment is

                                  15   HEREBY ENTERED in favor of Agoda and against Phan.

                                  16          The Clerk shall close the file.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: December 13, 2018

                                  21                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
